Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 17, 2014

The Court of Appeals hereby passes the following order:

A15D0059. DON ROBERT FAIRCLOTH v. THE STATE.

      On August 6, 2014, Don Robert Faircloth filed this application for
discretionary appeal seeking to challenge his conviction for first degree forgery,
which was entered on November 2, 2011.1 We lack jurisdiction.
      No application for discretionary appeal is required to appeal a criminal
conviction. Ordinarily, if a party applies for discretionary review of a directly
appealable order, we grant the application under OCGA § 5-6-35 (j). To fall within
this general rule, however, the application must be filed within 30 days of entry of the
order to be appealed. See OCGA § 5-6-35 (d) & (j); Hill v. State, 204 Ga. App. 582
(420 SE2d 393) (1992). Because Faircloth filed his application almost 3 years after
entry of the order he seeks to appeal, the application is untimely, and it is hereby
DISMISSED for lack of jurisdiction.
      Faircloth has also filed a motion for appointment of counsel, which is hereby
DISMISSED as moot.




      1
        Faircloth filed his application in the Supreme Court, which transferred the
matter to this Court.
Court of Appeals of the State of Georgia
                                     10/17/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.